Citation Nr: 1219481	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-44 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right eye blindness.

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depressive disorder, manifested by nervousness and memory loss and claimed as secondary to military sexual trauma.

3.  Entitlement to service connection for a right hand disorder.

4.  Entitlement to service connection for a right arm disorder.

5.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to April 1977.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2007, the RO denied service connection for PTSD and disorders of the right shoulder, arm, and hand.  The RO confirmed the denial of PTSD in November 2008.  In a June 2009 rating decision, the RO denied service connection for right eye blindness, nervousness, and memory loss, and continued the denials of the other claims for disorders of the right hand, arm, and shoulder.  

The Board remanded this case in March 2010 so the Veteran could be scheduled for a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  The Veteran had his hearing in June 2010 before an Acting Veterans Law Judge that is no longer employed at the Board.  So, in February 2012, the Veteran was given the opportunity to have another hearing before another Veterans Law Judge that would ultimately decide her appeal.  However, in March 2012 the Veteran responded that she did not want another hearing and, instead, wanted her appeal considered based on the evidence of record.

In moving forward, the Board will explain why some of the issues on appeal have been recharacterized.

The RO originally addressed the service connection claims for nervousness, memory loss, and PTSD as separate claims.  The Board has construed these matters as one issue, however, since nervousness and memory loss are considered symptoms of the Veteran's psychiatric disabilities, rather than claims for separate disabilities.  The record also shows she has a diagnosis of major depressive disorder and she has described depressive symptoms and some homicidal ideation.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a disability claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In light of Clemons, the Veteran's claim of entitlement to service connection for PTSD has been recharacterized as a claim of entitlement to service connection for an acquired psychiatric disorder, inclusive of PTSD and major depressive disorder, manifested by nervousness and memory loss and claimed as secondary to military sexual trauma (MST).

The Board also observes that, although the RO construed the service connection claims for disorders of the right hand, arm, and shoulder as claims to reopen based on new and material evidence being received, the Board does not find that a final and binding decision was made concerning these claims.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).


The RO originally denied service connection for disorders of the right hand, arm, and shoulder in July 2007.  The RO also denied service connection for PTSD in the July 2007 rating decision.  The Veteran did not file a notice of disagreement (NOD) within one year of that July 2007 decision to initiate an appeal.  38 C.F.R. § 20.201.  However, a May 2007 PTSD stressor statement was later added to the record after that July 2007 decision.  The Veteran also had a VA psychiatric examination in December 2007 addressing the etiology of her PTSD, and private treatment records dated from August 2006 to October 2007 also were added to the record noting that she had a lot of somatic complaints of pain, specifically, that she was observed rubbing her arm and complaining of pain in her shoulder and hand.  In addition, VA treatment records dated from December 2007 to May 2008 note psychiatric treatment and that her complaints of pain might be related to her psychiatric disabilities.

Although there is no submission or communication from her that may be construed as an NOD within one year of that July 2007 rating action, VA was in receipt of new and material evidence within one year of that rating decision addressing her PTSD and the disorders claimed to be affecting her hand, arm, and shoulder, and therefore must relate this subsequently received evidence back to the original claim.  The VA treatment records also were constructively on file within a year of that July 2007 rating decision.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  And these records are new and material evidence, particularly since there was no opinion relating the Veteran's PTSD to her MST at the time of the July 2007 decision.  So this additional evidence precluded the July 2007 rating decision from becoming final and binding on her, that decision instead remains pending.  Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the July 2007 rating action is the proper determination certified for appellate review regarding the service connection claims for disorders of the right hand, arm, and shoulder, as well as the claim for PTSD (now recharacterized as an acquired psychiatric disorder).

There is one other preliminary point also worth mentioning.  The issue of entitlement to service connection for headaches has been raised by the record via the Veteran's testimony during her June 2010 hearing before the Board.  But this additional claim has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim and it is referring it to the RO for all appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

And as for the claims that are currently before the Board, those for service connection for disorders of the right hand, arm, and shoulder are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration, rather than immediately decided.  Whereas the Board is going ahead and deciding the remaining claim for an acquired psychiatric disorder.


FINDING OF FACT

The Veteran's psychiatric disorders, including especially her PTSD and major depressive disorder, are at least partly attributable to unfortunate events that occurred during her military service.


CONCLUSION OF LAW

The Veteran's psychiatric disorder, including her PTSD and major depressive disorder, were incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for major depressive disorder and PTSD.  And as this represents a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist her with this claim is necessary.

The Veteran contends that her PTSD is a result of MST.  Specifically, in statements and testimony, she reported that in August 1974 she went on a date to the drive-in movie theater outside of Fort Campbell, Kentucky, and that the man she was with at one point held her down and raped her.  She recalled that she struggled with him but that he held her down and ripped her clothes.  She also mentioned on some accounts that he had a knife and threatened to kill her.  She stated that afterwards she told her girlfriend and a supervisor but did not report the incident to the police.  She says a few days later she developed a discharge and was given some medication, and that she washed up for days but continued to feel unclean.  She also mentioned another incident in service where she started itching all the time and that she started getting treatment for nerves in the 1970s from a private physician.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

To establish entitlement to service connection for PTSD, in particular, a Veteran must provide medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In PTSD cases, as here, in which the Veteran asserts personal or sexual assault as the traumatic event ("stressor") in service, VA has provided for special evidentiary-development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis.  See Patton v. West, 12 Vet. App. 272, 280 (1999); see also VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996).  Specifically, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(5); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court/CAVC) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a 
case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  


As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").


Turning now to the facts of this particular case.  The Veteran's service treatment records (STRs) are unremarkable for any psychiatric treatment or evaluation for sexual trauma, which is consistent with her admission that she never told anyone of her assault other than a supervisor and friend.  A September 1974 treatment record notes complaints of severe menstrual cramping; and an October 1974 treatment record shows treatment for trichomonas vaginitis, which would have been a couple of months after her reported rape, after which she indicated she developed a discharge.  A December 1975 record notes she had complaints of itching all over her body with no rash while she was pregnant.  The doctor was consulted and it was noted that she had possible idiopathic jaundice of pregnancy.

Her military personnel records note some poor performance evaluations on Enlisted Evaluation Data Reports in May 1974 and August 1975; but she also received good marks on her Enlisted Evaluation Reports from June 1974 to May 1975, and from July 1975 to August 1975.  Thus, there is no evidence of a definite change in performance evaluation after the reported rape in August 1974.  Her military service ended in April 1977.

After service, the first indication of psychiatric treatment is a VA psychology outpatient treatment record dated in December 2003.  The Veteran noted that, while she was in the Army, she was sexually assaulted on a date.  She indicated that she went out with someone who had been asking her repeatedly for a date.  At the drive-in he made sexual advances that became more and more forceful.  He held her arms and twisted her arm behind her in a painful way; and the car was locked and he would not let her leave.  She noted they both relaxed and he took the opportunity to get out of the car and ran to the ticket booth for them to call her a cab.  She said that since the incident she has been distrustful of males and generally on-guard.  She also reported a traumatic incident of having her house catch on fire in 1999.  On psychiatric examination the neuropsychologist found that the Veteran did not meet the criteria for PTSD or depression because of the mildness and lack of persistence of her symptoms.  The physician did find, however that the Veteran had adjustment reaction with mixed depression and anxiety related to the house fire and financial loss and job loss.  A later February 2004 VA physician note shows an impression of panic attack with memory loss.

In September 2004, the Veteran was noted to have a history of domestic violence and civilian sexual trauma.  She had received therapy before but now was having sexual trauma dreams and wanted to resume therapy.  She was noted as having a diagnosis of depression.

She has since received fairly consistent VA psychiatric treatment, during which she has been diagnosed with adjustment disorder, major depressive disorder, and PTSD due to MST.  Significantly, during treatment in February 2005 she had a positive PTSD screening and noted that she had been sexually assaulted in the military.  A February 2005 VA psychiatric outpatient treatment note shows she indicated that sometimes she would think about the military and the incident when she was attacked physically and sexually by another soldier.  She stated that she went to the movie with him and that he raped her in the drive-in.  She reported occasional dreams about this incident and being attacked but denied depression.  On psychiatric examination the Axis I diagnosis was adjustment disorder with occasional sleep problems and mild PTSD symptoms.

An April 2005 VA treatment record shows similar findings of the Veteran's complaints of dreams of being attacked and notes that she reported being raped in the military.  The Axis I diagnosis was adjustment disorder with anxiety and depressed mood with mild PTSD symptoms.  She was referred for a MST group therapy and counseling.

In May 2005, a VA psychology outpatient consult shows the Veteran reported that in the Army during her first year in 1974 she experienced a sexual assault.  She stated that she went to a drive-in movie with an acquaintance who forcibly sexually assaulted her.  She tried to fight him but he was much bigger and stronger.  Afterwards she managed to get out of the car and run to where she could call a cab and get back to base.  She reported it to her girlfriend and a supervisor but never took it farther, as she thought it would be his word against hers.  Her mood was mildly anxious.  She noted that she had nightmares related to the rape.  She did not trust men, as she saw them all like the rapist.  She avoided news or hearing about rapes or other violent crimes.  Movies or television shows about rape also triggered intrusive thoughts and memories.  She also reported hypervigilance and feelings of being on edge.  The assessment was mild symptoms of depression and PTSD.

An August 2006 VA mental health consult notes that a close friend had committed suicide and another had died.  The Veteran also had lost her job.  The assessment was recurrent major depressive disorder.

Private psychiatric treatment records dated from August 2006 to October 2007 show continued findings of major depression and note problems with short-term memory loss.

The Veteran had a VA compensation examination in December 2007.  She again reported being raped while on active duty at Fort Campbell in 1974.  She noted that she had met the man in the military and that he also was a soldier.  They went to a movie off base at a drive-in and he raped her.  She indicated that he had a knife and she was too frightened to yell for help.  She reported that she began to feel fearful after the rape and had been in at least one violent relationship.  Other stressors after the military included seeing two deaths from accidents and two friends committing suicide.  The examiner found that diagnostic studies were consistent with severe PTSD and severe depression.  The examiner noted that the depression was a result of the PTSD.  The examiner also found that the Veteran's problems might have started with her MST but that multiple traumatic events had caused an increase in symptoms.

The examiner went on to find that the Veteran's current PTSD was partially due to her MST.  She also had suffered multiple other traumas in her life not related to the MST, but the accumulation of traumatic experiences had increased the intensity of her symptoms.  The examiner again specifically found, "Yes, the PTSD is related to MST."  The examiner noted that the Veteran did not want to talk about the MST and that her account was different than the one she had initially told her VA doctor, but that this could be due to the traumatic nature of the event and her avoidance of the subject.  However, the examiner found that her presentation suggested she was more traumatized by her current events and the accumulation of these events.

A May 2008 VA psychology outpatient treatment record shows the Veteran had been seen previously in 2003 and 2005 but had not followed up after her initial session.  The neuropsychologist noted that in the first session the Veteran described being sexually assault but escaping before being raped; while in the second session she reported that he overpowered her and raped her, and only then did she escape from the car.  She noted that she told a friend and a barracks supervisor but did not press charges.  Her mood was depressed and she was crying throughout much of the session.  She reported depression, nightmares, and difficulty sleeping.  She also had intrusive thoughts and lack of ability to trust triggered by sexual intimacy.  The assessment was apparent PTSD and moderate major depressive disorder.

She continued to receive private mental health treatment from May 2008 to January 2009; and in February 2010 she was admitted to the VA psychiatric hospital on an inpatient basis with suicidal and homicidal ideation.  Her PTSD screening was again positive.  It was noted that she had a history of depression since service.  She also gave vague accounts of possible sexual abuse as a child and noted that she was probably depressed as a child.

On the whole, the Board finds that the Veteran suffers from PTSD and that this condition is at least partly related to her MST.  In making this determination, the Board notes that she is competent to report that she was raped during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he or she is competent to testify as to factual matters of which he or she has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of her personal knowledge.  Such knowledge comes to a witness through use of her senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 


Ultimately, though, the probative value of the Veteran's lay testimony, including concerning this purported MST, is not just determined by its competency but also credibility.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  And the Board finds little reason to doubt her credibility in reporting that she was raped by her date at a drive-in movie theater during service, and that she has experienced continuous symptoms during the many years since service, including feelings of depression, anxiety, and difficulty sleeping.  While her accounts of the rape in service are somewhat different, in one instance indicating that she escaped before the rape, and at another noting that she was raped and then she escaped, the examining physician in December 2007 explained this might be due to the traumatic nature of the event and did not question the veracity of the Veteran's allegations.  Indeed, to the contrary, he readily accepted them as truthful.  None of the other treatment providers who diagnosed the Veteran with PTSD and major depressive disorder noted any problems with her credibility, either, in reporting the circumstances surrounding the rape in service.  Her evaluation and treatment records also are otherwise internally consistent, as evidenced by her private and VA treatment records, her statements, and testimony.  Further, the Board finds that it is facially plausible that the rape she described resulted in her eventual treatment for major depressive disorder and PTSD.  Keep in mind also that VA did not adopt the PTSD nomenclature until 1980 or thereabouts, so not until several years after the Veteran's military service had ended, so well after the MST in service is said to have occurred.  As such, the Board finds that her statements concerning that unfortunate incident in service are not only competent, but also credible and thus probative and add weight in her favor to her claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Furthermore, her statements regarding the occurrence of her in-service stressors are consistent with the circumstances of her service as evidenced by the record.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); see also Gallegos  v. Peake, 22 Vet. App. 329 (2008); see also 38 C.F.R. § 3.304(f)(5) (stating that alternative forms of evidence, including pregnancy tests or tests for sexually transmitted diseases, may be used to corroborate the Veteran's account of an in-service assault).  

In this regard, the Board notes that she reported that she sought treatment for a vaginal discharge just a few weeks after the rape.  And her STRs show that approximately two months after the reported rape she was treated for trichomonas vaginitis.  Thus, the record shows that relatively contemporaneous to the reported rape, she underwent a test for sexually transmitted diseases.

Finally, the Board finds it significant that, in December 2007, a VA psychologist diagnosed the Veteran with PTSD related to her reported stressor of being raped in military service in addition to other more recent traumatic events.  That evaluating psychologist also related the Veteran's depression to her PTSD, so indicated it is a secondary disability.  See 38 C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (permitting service connection on this secondary basis for disability that his proximately due to, the result of, or aggravated by a service-connected disability).  Moreover, other treatment records dated since 2005 have shown that the Veteran has mild PTSD symptoms and have noted her reported rape in service.  In addition, VA treatment records dated since August 2006 have shown findings of PTSD and major depressive disorder, while also noting the reported MST.  This is significant because, as explained, when the claim for PTSD is predicated on MST, the general rule discussed in Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996), that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed event in service, does not apply.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011); Patton v. West, 12 Vet. App. 272, 279-280 (1999).  See also YR v. West, 11 Vet. App. 393, 399 (1998).  As such, VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Because sexual assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations it is not unusual 

for there to be an absence of service records documenting the events the Veteran has alleged; therefore, evidence from sources other than the Veteran's records may corroborate an account of a stressor incident.  Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).

Therefore, while the Veteran's diagnosis of PTSD has been related to both her reported MST and post-service events (and even some that may have occurred well before she entered the military), the medical evidence does not differentiate or parcel out the degree of relationship between the trauma she experienced during her military service versus any additional trauma she experienced either prior to or since her service.  And the Board cannot, itself, make this distinction.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of PTSD related to the claimed in-service stressor, credible supporting evidence of the occurrence of that stressor, and a finding relating the Veteran's depression to her PTSD, the Board concludes that the evidence supports the granting of service connection for an acquired psychiatric disorder, to especially include PTSD and major depressive disorder.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, the posited correlation between the claimed disability and service need only be an as likely as not proposition, which in this particular case it is.



ORDER

The claim for service connection for an acquired psychiatric disorder, namely, for PTSD and major depressive disorder, manifested by nervousness and memory loss and claimed as secondary to MST, is granted.


REMAND

The Veteran is additionally trying to establish her entitlement to service connection for right eye blindness and disorders of her right hand, right arm, and right shoulder, which she contends are due to a flare injury in service.  She testified during her hearing that she went to the emergency room in service after she was hit with a flare and that she started noticing her eyes watering and burning in the 1970s and 80s.

Her STRs show complaints of pain in her right shoulder and palm of the hand since shooting a flare the previous night.  She reportedly had ignited the flare while it was in her hand and the flare then glanced off of her shoulder.  On objective evaluation there was some edema and tenderness over the right thenar muscle.  The impression was contusion of the right hand and shoulder.  She was given a sling to wear for two days.  There was no further treatment for her right arm or hand.  Her discharge examination in January 1977 was normal with respect to her arm, hand, and eyes.  Her service ended in April 1977.

After service, VA treatment records note complaints of a painful right shoulder in August 2003 and findings of presbyopia in April 2005.  VA treatment records dated from May 2006 to February 2010 note complaints of pain in the right hand and shoulder.  May 2006 records note the Veteran's arthralgia in the right hand was related to her history of playing volleyball.  A December 2007 VA treatment record shows a finding of right frozen shoulder syndrome.  In February 2010, she stated that her right arm and hand were injured by a flare accident in the military and that she still experienced pain in the hand from that injury.  A February 2010 treatment record also shows findings of dry eye syndrome and cataracts.

Private psychiatric treatment records dated from August 2006 to May 2008 also show findings of complaints related to the right hand, shoulder, and arm.  It was noted in November 2006 that these were somatic complaints.  However, a November 2007 record indicates the Veteran had weak grip strength in her right hand; and a May 2008 record notes her right hand was shiny and swollen.

Given that the record shows a flare injury to the right shoulder and hand in service, the Veteran's reports of continued complaints of pain since that injury, and current findings of chronic pain and problems with her right shoulder, hand, and some eye problems, the Board finds that a VA examination and medical nexus opinion are warranted to assist in resolving these claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Some of the VA and private treatment records, however, also suggest the Veteran's complaints of pain are merely somatic and the result of her psychiatric disability.  But as the Board has granted service connection for an acquired psychiatric disorder including especially PTSD and major depressive disorder in this decision, the medical opinion provided on remand should also address whether any of these other claimed disorders are secondary to her PTSD and major depressive disorder.  See again 38 C.F.R. § 3.310(a) and (b) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Additionally, there are potentially relevant outstanding records.  An April 2010 letter from a disability specialist notes the Veteran had applied for disability benefits from the Social Security Administration (SSA).  Any relevant SSA records therefore should be obtained and considered.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran also testified during her hearing in June 2010 before the Board that she had received private treatment for an eye disability during the 1970s or 80s.  She also noted during her hearing that her last treatment for her eye problems was with Unity Way on May 26, 2010.  So efforts also should be made to obtain these other records on remand, as well.  38 C.F.R. § 3.159(c)(1).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to identify all relevant evidence not of record, including the facility where she stated she received treatment for an eye disorder during the 1970s or 1980s, and the location of treatment at Unity Way on May 26, 2010, also reportedly for her eyes.

2.  Obtain all additional relevant treatment records, to include any at the VA Medical Center (VAMC) in Tuscaloosa dated since March 2010 or at the VAMC in Montgomery dated since March 2009, and any relevant private treatment records the Veteran identifies, including those mentioned above in action paragraph 1.

If the records are not in the possession of a Federal department or agency, then attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  Notify the Veteran if efforts to obtain these records are unsuccessful and describe any further actions VA will take with respect to her claims.  38 C.F.R. § 3.159(e)(1).


3.  Also obtain any SSA disability records, including a copy of any documents associated with a pending decision, or a decision even if benefits were denied.  Notify the Veteran if efforts to obtain these records are unsuccessful and describe any further actions VA will take with respect to her claims.  38 C.F.R. § 3.159(c)(2) and (e)(1).

4.  Upon receipt of all additional records, schedule an appropriate VA compensation examination for disorders of the right hand, arm, and shoulder.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other histories.  All necessary diagnostic testing and evaluation should be performed.

Following examination of the Veteran and review of the claims file, the examiner should provide a comprehensive assessment of the presence of any disorders affecting the Veteran's right hand, right arm, and right shoulder.

The examiner also should provide an opinion as to the following:

(a)  the likelihood (very likely, as likely as not, or unlikely) that any disorders of the right hand, right arm, and right shoulder incepted during the Veteran's active military service from January 1974 to April 1977 or are otherwise related to any disease, event, or injury during her service - including especially the flare injury.


(b)  the likelihood (very likely, as likely as not, or unlikely) that any current disorders of the right hand, right arm, and right shoulder were caused by the Veteran's now service-connected PTSD and major depressive disorder, including what have been described as her somatic complaints.

(c)  the likelihood (very likely, as likely as not, or unlikely) that any current disorders of the right hand, right arm, and right shoulder alternatively were aggravated by the Veteran's now service-connected PTSD and major depressive disorder, including what have been described as her somatic complaints.  If it is determined there has been aggravation, please also state, to the extent possible, the baseline level of severity of the disorders of the right hand, right arm, and right shoulder before the onset of aggravation.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Also schedule an appropriate VA compensation examination concerning the claim for a right eye disorder.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other histories.  All necessary diagnostic testing and evaluation should be performed. 


Following examination of the Veteran and review of the claims file, the examiner should provide a comprehensive assessment of the presence of any disorders currently affecting the Veteran's right eye, including specifying whether this includes right eye blindness.

The examiner also should provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any disorder of the right eye incepted during the Veteran's active military service from January 1974 to April 1977 or is otherwise related to any disease, event, or injury during her service - including especially the flare injury.

If it is determined an eye disorder identified is a type of refractive error (e.g., presbyopia, etc.), then so specify.

If the examiner identifies any congenital or developmental condition, specify whether it is a "defect" versus "disease".  If the disorder is a "disease," an opinion is needed as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.  If instead the disorder is a "defect," an opinion is needed as to whether it was as likely as not subject to superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Review the medical opinions obtained to ensure they are responsive to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2.

7.  Then readjudicate these remaining claims on appeal.  If these remaining claims continue to be denied, send the Veteran and her representative a Supplemental Statement of the Case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


